DETAILED ACTION

	Information Disclosure Statement
	The IDS filed 12/23/2020 has been considered.


Allowable Subject Matter
	Claims 1-20 are allowed. 
Applicant has filed terminal disclaimer to overcome the double patenting rejection, amended the claims to overcome prior of record (Glazier reference), and make statements regarding common ownership of Barndollar, McGregor, and Fuxman references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443